
	

113 HR 4158 IH: Special Inspector General for Monitoring the ACA Act of 2014
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4158
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Roskam (for himself, Mr. Jordan, Mr. Hensarling, Mr. Mulvaney, Mr. Meadows, Mr. Rice of South Carolina, Mr. Stutzman, Mr. Yoho, Mrs. Bachmann, Mr. Fleming, Mr. Graves of Georgia, Mr. Gowdy, Mrs. Lummis, Mrs. Black, Mrs. Blackburn, Mr. Chaffetz, Mr. Kelly of Pennsylvania, Mr. Lamborn, Mr. Lance, Mr. Murphy of Pennsylvania, Mr. McHenry, Mrs. Noem, Mr. Ribble, Mr. Roe of Tennessee, Mr. Rooney, Mr. Tiberi, Mr. Walberg, Mr. Webster of Florida, Mr. Southerland, Ms. Ros-Lehtinen, Mr. Harris, Ms. Herrera Beutler, Mr. Messer, Mr. Duncan of South Carolina, Mr. Rodney Davis of Illinois, Mr. Byrne, and Ms. Jenkins) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources, Education and the Workforce, Ways and Means, Oversight and Government Reform, House Administration, the Judiciary, Rules, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish the Office of the Special Inspector General for Monitoring the Affordable Care Act,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Special Inspector General for Monitoring the ACA Act of 2014 or the SIGMA Act of 2014.
		2.Special Inspector General for Monitoring the Affordable Care Act
			(a)Office of Special Inspector GeneralThere is hereby established the Office of the Special Inspector General for Monitoring the
			 Affordable Care Act (in this section, referred to as the Office) to carry out the duties described under subsection (e).
			(b)Appointment of Inspector General; removal
				(1)AppointmentThe head of the Office is the Special Inspector General for Monitoring the Affordable Care Act (in
			 this section referred to as the Special Inspector General), who shall be appointed by the President, by and with the advice and consent of the Senate.
				(2)QualificationsThe appointment of the Special Inspector General shall be made solely on the basis of integrity and
			 demonstrated ability in accounting, auditing, financial analysis, law,
			 management analysis, healthcare expertise and financing, public
			 administration, or investigations.
				(3)Deadline for appointmentThe appointment of an individual as the Special Inspector General shall be made not later than 30
			 days after the date of the enactment of this Act.
				(4)CompensationThe annual rate of basic pay of the Special Inspector General shall be the annual rate of basic pay
			 provided for positions at level IV of the Executive Schedule under section
			 5315 of title 5, United States Code.
				(5)Prohibition on political activitiesFor purposes of section 7324 of title 5, United States Code, the Special Inspector General shall
			 not be considered an employee who determines policies to be pursued by the
			 United States in the nationwide administration of Federal law.
				(6)RemovalThe Special Inspector General shall be removable from office in accordance with the provisions of
			 section 3(b) of the Inspector General Act of 1978 (5 U.S.C. App.).
				(c)Assistant Inspectors GeneralThe Special Inspector General shall, in accordance with applicable laws and regulations governing
			 the civil service—
				(1)appoint an Assistant Inspector General for Auditing who shall have the responsibility for
			 supervising the performance of auditing activities relating to the duties
			 described under subsection (e); and
				(2)appoint an Assistant Inspector General for Investigations who shall have the responsibility for
			 supervising the performance of investigative activities relating to such
			 duties.
				(d)Supervision
				(1)In generalExcept as provided under paragraph (2), the Special Inspector General shall report directly to, and
			 be under the general supervision of, the Secretary of Health and Human
			 Services.
				(2)Independence to conduct investigations and auditsNo employee or officer of any of the following entities shall prevent or prohibit the Special
			 Inspector General from initiating, carrying out, or completing any audit
			 or investigation related to the duties described under subsection (e) or
			 from issuing any subpoena during the course of any such audit or
			 investigation:
					(A)The Executive Office of the President and the Office of Personnel Management.
					(B)The Department of Health and Human Services.
					(C)The Department of the Treasury.
					(D)The Social Security Administration, the Department of Homeland Security, the Department of Veterans
			 Affairs, the Department of Defense, the Department of Labor, and the Peace
			 Corps.
					(E)Any other Federal agency involved in implementing or administering the Affordable Care Act.
					(e)Duties
				(1)Oversight of the implementation and administration of the affordable care actIt shall be the duty of the Special Inspector General to conduct, supervise, and coordinate audits
			 and investigations of the implementation and administration of programs
			 and activities established under, and payment system changes made by, the
			 Affordable Care Act, including by collecting and summarizing the
			 following:
					(A)A description of the individual mandate requirement for applicable individuals to maintain minimum
			 essential coverage or pay a penalty under section 5000A of the Internal
			 Revenue Code of 1986, including a description of the number of individuals
			 maintaining such coverage and the number of individuals paying such
			 penalties.
					(B)A description of any increases or decreases in—
						(i)premiums for qualified health plans (as defined in section 1301 of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 18021));
						(ii)deductibles under qualified health plans; and
						(iii)cost-sharing under qualified health plans, including by co-payments and co-insurance,affecting individuals enrolling in coverage under such plans through an Exchange established under
			 title I of the Patient Protection and Affordable Care Act (including a
			 State-run Exchange, a federally administered Exchange, and a Small
			 Business Health Options Program).(C)A description of any increases or decreases in the maximum out-of-pocket costs affecting
			 individuals enrolling in qualified health plans through such a State-run
			 Exchange, a federally administered Exchange, and a Small Business Health
			 Options Program.
					(D)A description of any increases or decreases in the size of physician and other health care provider
			 networks affecting individuals enrolling in qualified health plans through
			 such a State-run Exchange, a federally administered Exchange, and a Small
			 Business Health Options Program.
					(E)A description of any type of health insurance coverage lost because of the treatment under title I
			 of the Patient Protection and Affordable Care Act of grandfathered health
			 plans (as defined in section 1251(e) of such Act (42 U.S.C. 18011(e))).
					(F)A description of any credits under section 36B of the Internal Revenue Code of 1986 (and the amount
			 (if any) of the advance payment of the credit under section 1412 of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 18082)) and any
			 cost-sharing reduction under section 1402 of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 18071) (and the amount (if any) of the
			 advance payment of the reduction under section 1412 of such Act (42 U.S.C.
			 18082)) provided to individuals enrolling under qualified health plans
			 through an Exchange established under title I of the Patient Protection
			 and Affordable Care Act.
					(G)A description of any projections, estimates, analysis, goals, or targets made by any employee of
			 the Federal Government or any contractor of the Federal Government in
			 carrying out duties associated with the Patient Protection and Affordable
			 Care Act with respect to the enrollment of individuals in a qualified
			 health plan through an Exchange established under title I of the Patient
			 Protection and Affordable Care Act.
					(H)A description of the employer mandate requirement that applicable large employers provide eligible
			 employees with minimum essential coverage or pay a fine under section
			 4980H of the Internal Revenue Code of 1986, including a description of the
			 type and number of employers providing such coverage and the type and
			 number of employers paying such fines.
					(I)A description of any projections, estimates, analysis, goals, or targets made by any employee of
			 the Federal Government or any contractor of the Federal Government in
			 carrying out duties associated with the Patient Protection and Affordable
			 Care Act with respect to employers providing minimum essential coverage to
			 applicable employees.
					(J)A description of any reports, meetings, discussions, or materials of any employee of the Federal
			 Government or any contractor of the Federal Government in carrying out
			 duties associated with the Patient Protection and Affordable Care Act
			 relating to any employers converting full-time employees to part-time
			 employees or hiring new part-time employees instead of full-time employees
			 for the purposes of avoiding the fines provided for under the employer
			 mandate requirement described in subparagraph (H).
					(K)A description of any reports, meetings, discussions, or materials of any employee of the Federal
			 Government or any contractor of the Federal Government in carrying out
			 duties associated with the Patient Protection and Affordable Care Act
			 relating to any employers hiring no more than 50 employees for the
			 purposes of avoiding the requirement to provide minimum essential coverage
			 or pay a fine under the employer mandate requirement described in
			 subparagraph (H).
					(L)A description of any reports, meetings, discussions, or materials of any employee of the Federal
			 Government or any contractor of the Federal Government in carrying out
			 duties associated with the Patient Protection and Affordable Care Act
			 relating to any employers dropping the health insurance coverage offered
			 to their employees, or employees’ spouses or dependents, for the purposes
			 of avoiding the requirement to provide minimum essential coverage or pay a
			 fine under the employer mandate requirement described in subparagraph (H).
					(M)A description of the transitional reinsurance program established under section 1341 of the Patient
			 Protection and Affordable Care Act (42 U.S.C. 18061), including a
			 description of reinsurance contributions collected or required to be
			 collected under such program, a description of any reinsurance payments
			 made or required to be made to health insurance issuers under such
			 program, a description of the health insurance coverage and related costs
			 for high-cost individuals for plans related to such program, an
			 explanation of the impact of such reinsurance program on adverse selection
			 in the marketplace, and an explanation of any premium-stabilizing effects
			 of such program.
					(N)A description of the temporary risk corridors for qualified health plans established under section
			 1342 of the Patient Protection and Affordable Care Act (42 U.S.C. 18062),
			 including a description of participating plans and the allowable costs and
			 target amounts of such plans, a description of risk corridor ratios of
			 such plans, and a description of payment adjustments made under such
			 program.
					(O)A description of the permanent risk adjustment program established under section 1343 of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 18063), including a
			 description of any plans participating in such program, a description of
			 any risk adjustment payments made or required to be made under such
			 program, a description of the health insurance coverage and related costs
			 for high-cost individuals for plans related to such program, an
			 explanation of the impact of such program on adverse selection in the
			 marketplace, and an explanation of any premium-stabilizing effects of such
			 program.
					(P)A list of all contracts awarded under the Affordable Care Act and an analysis of whether Federal
			 contracting procedures were followed when awarding any contract associated
			 with such Act.
					(Q)A description of the development of the health insurance marketplace for the Internet portal
			 established under section 1103 of the Patient Protection and Affordable
			 Care Act (42 U.S.C. 18003), including a description of the design,
			 features, and security systems of such web portal and a description of all
			 costs associated with such development.
					(R)A description of any threats, risks, problems, or functionality issues identified by any employee
			 of the Federal Government or any contractor of the Federal Government in
			 carrying out duties associated with the Patient Protection and Affordable
			 Care Act prior to the launch of such web portal on October 1, 2013.
					(S)A description of any decisionmaking or activities by any employee of the Federal Government or any
			 contractor of the Federal Government in carrying out duties associated
			 with the Patient Protection and Affordable Care Act in response to such
			 threats, risks, problems, or functionality issues.
					(T)A description of the systems (on the Federal and State levels) in place or in development to allow
			 health insurance issuers and plans and government entities to verify
			 information is accurate for purposes of enrollments in qualified health
			 plans through Exchanges established under title I of the Patient
			 Protection and Affordable Care Act, including that data verification and
			 validation can occur with respect to information provided or stored by
			 individuals, the Department of Health and Human Services, the qualified
			 health plans, States, and other applicable Federal agencies, including for
			 purposes of credits under section 36B of the Internal Revenue Code of 1986
			 (and the amount (if any) of the advance payment of the credit under
			 section 1412 of the Patient Protection and Affordable Care Act (42 U.S.C.
			 18082)) and any cost-sharing reduction under section 1402 of the Patient
			 Protection and Affordable Care Act (42 U.S.C. 18071) (and the amount (if
			 any) of the advance payment of the reduction under section 1412 of such
			 Act (42 U.S.C. 18082)).
					(U)A description of the development of the Federal Data Services Hub, including its design, features,
			 and security systems, and a description of the type of data accessed
			 through such data hub, and a description of the actual storage location of
			 such data accessed through such data hub.
					(V)A list of the duties and responsibilities assigned to the Internal Revenue Service as a result of
			 the enactment of the Affordable Care Act, a description of any plans of
			 the Internal Revenue Service for how to carry out such duties, and an
			 explanation of the resources and personnel required to carry out such
			 duties, including a description of any new resources or personnel required
			 to carry out such duties not already available to the Internal Revenue
			 Service.
					(W)A description of any plans of the Internal Revenue Service to verify the eligibility of individuals
			 enrolling in qualified health plans for any credits under section 36B of
			 the Internal Revenue Code of 1986 (and the amount (if any) of the advance
			 payment of the credit under section 1412 of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 18082)) and any cost-sharing reduction
			 under section 1402 of the Patient Protection and Affordable Care Act (42
			 U.S.C. 18071) (and the amount (if any) of the advance payment of the
			 reduction under section 1412 of such Act (42 U.S.C. 18082)), including a
			 description of any such verification completed and a description of any
			 such individuals determined to be ineligible.
					(X)A description of any plans by the Internal Revenue Service to calculate the amount of overpayment
			 of any such credit or reduction for which an individual enrolled in a
			 qualified health plan was determined to be ineligible, including a
			 description of any such calculations completed.
					(Y)A description of any plans by the Internal Revenue Service to notify individuals determined to be
			 ineligible for such credits or reductions, including a description of such
			 notifications completed.
					(Z)A description of any plans by the Internal Revenue Service to recapture such overpayments of such
			 credits and reductions for individuals determined to be ineligible,
			 including a description of such recapturing completed.
					(AA)A description of the impact of the Affordable Care Act on the right of conscience, including on—
						(i)religious employers and institutions that were not exempted from the mandate issued by the
			 Department of Health and Human Services requiring individual and group
			 health plans to cover sterilization and Food and Drug Administration
			 approved contraceptives;
						(ii)individuals; and
						(iii)medical professionals.
						(BB)A description of abortion coverage offered under qualified health plans purchased through State-run
			 Exchanges, federally administered Exchanges, and Small Business Health
			 Options Programs, including costs associated with such coverage.
					(CC)A description of any actions by departments or agencies of the Federal Government to delay the
			 programs or activities authorized by the Affordable Care Act, including an
			 explanation from the head of such department or agency of the specific
			 authority used to implement such a delay.
					(DD)A description of the Independent Payment Advisory Board under section 1899A of the Social Security
			 Act (42 U.S.C. 1395kkk) and any actions taken to alter or reduce the use
			 of medical products, treatments or procedures, including an explanation
			 from the Independent Payment Advisory Board of the reasons for taking such
			 actions, whether such actions could be expected to result in worsened
			 medical outcomes for individuals effected by such alterations or
			 reductions, and an explanation of the medical information used to
			 determine whether such alterations or reductions could be expected to
			 result in such worsened outcomes.
					(EE)A description of individuals enrolled in the Medicaid program under title XIX of the Social
			 Security Act through an Exchange established under title I of the Patient
			 Protection and Affordable Care Act, including a description of the cost of
			 health care services utilized by such individuals and a description of the
			 cost to States and the cost to the Federal Government to provide health
			 care services to such individuals.
					(FF)Any additional topic related to the implementation and administration of the Affordable Care Act,
			 the inclusion of which helps to provide the public a full and objective
			 accounting of such law.
					(2)Data to be includedIn carrying out the duties described under paragraph (1), the Special Inspector General shall
			 collect and summarize data described under such paragraph according to
			 each type of insurance marketplace and according to the age and gender of
			 individuals enrolling in coverage under qualified health plans through an
			 Exchange established under title I of the Patient Protection and
			 Affordable Care Act.
				(3)Other duties related to oversightThe Special Inspector General shall establish, maintain, and oversee such systems, procedures, and
			 controls as the Special Inspector General considers appropriate to
			 discharge the duties described under paragraph (1).
				(4)Duties and responsibilities under the Inspector General Act of 1978In addition to the duties described under paragraphs (1) and (2), the Special Inspector General
			 shall also have the duties and responsibilities of inspectors general
			 under the Inspector General Act of 1978 (5 U.S.C. App.).
				(f)Coordination of effortsIn carrying out the duties, responsibilities, and authorities of the Special Inspector General
			 under this section, the Special Inspector General shall coordinate with,
			 and receive the cooperation of each of the following:
				(1)The Inspector General of the Department of Health and Human Services.
				(2)The Inspector General of the Department of the Treasury.
				(3)The Inspectors General of the Social Security Administration, the Department of Homeland Security,
			 the Department of Veterans Affairs, the Department of Defense, the
			 Department of Labor, and the Peace Corps.
				(4)The inspector general of any other Federal entity, as determined by the Special Inspector General.
				(g)Powers and authorities
				(1)Authority to access materials, request information, compel response, and other authorities under
			 the Inspector General Act of 1978In carrying out the duties described under subsection (e), the Special Inspector General shall have
			 all of the authorities provided under section 6 of the Inspector General
			 Act of 1978 (5 U.S.C. App.).
				(2)Exemption from requirement for initial determination by Attorney GeneralFor purposes of section 6(e) of the Inspector General Act of 1978 (5 U.S.C. App.), the Special
			 Inspector General shall be considered exempt from the requirement of an
			 initial determination of eligibility by the Attorney General under
			 paragraph (2) of such section.
				(3)Audit standardsThe Special Inspector General shall carry out the duties specified under subsection (e)(1) in
			 accordance with section 4(b)(1) of the Inspector General Act of 1978 (5
			 U.S.C. App.).
				(h)Personnel, facilities, and other resources
				(1)PersonnelThe Special Inspector General may select, appoint, and employ such officers and employees as may be
			 necessary for carrying out the duties of the Special Inspector General,
			 subject to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and the provisions of chapter 51
			 and subchapter III of chapter 53 of such title, relating to classification
			 and General Schedule pay rates.
				(2)Employment of experts and consultantsThe Special Inspector General may obtain services as authorized by section 3109 of title 5, United
			 States Code, at daily rates not to exceed the equivalent rate prescribed
			 for grade GS–15 of the General Schedule by section 5332 of such title.
				(3)Contracting authorityTo the extent and in such amounts as may be provided in advance by appropriations Acts, the Special
			 Inspector General may enter into contracts and other arrangements for
			 audits, studies, analyses, and other services with public agencies and
			 with private persons, and make such payments as may be necessary to carry
			 out the duties of the Special Inspector General.
				(4)ResourcesThe Secretary of Health and Human Services shall provide the Special Inspector General with
			 appropriate and adequate office space at appropriate locations of the
			 Department of Health and Human Services together with such equipment,
			 office supplies, and communications facilities and services as may be
			 necessary for the operation of such offices, and shall provide necessary
			 maintenance services for such offices and the equipment and facilities
			 located therein.
				(5)Assistance from Federal agencies
					(A)In generalUpon request of the Special Inspector General for information or assistance from any department,
			 agency, or other entity of the Federal Government (including any entity
			 listed under subsection (d)(2)), the head of such entity shall, insofar as
			 is practicable and not in contravention of any existing law, furnish such
			 information or assistance to the Special Inspector General, or an
			 authorized designee.
					(B)Reporting of refused assistance
						(i)Reporting to Health and Human Services and CongressIn accordance with clause (ii), as the case may be, whenever information or assistance requested by
			 the Special Inspector General is, in the judgment of the Special Inspector
			 General, unreasonably refused or not provided, the Special Inspector
			 General shall report the circumstances to the Secretary of Health and
			 Human Services and to the appropriate congressional committees without
			 delay.
						(ii)Reporting to the public on refusal or noncooperation in transparencyWhenever any information described in clause (i) is requested by the Special Inspector General and
			 unreasonably refused or not provided, the report to the Secretary of
			 Health and Human Services and the appropriate congressional committees
			 shall be titled Notice of Refusal or Noncooperation in Transparency and shall be published on a publicly available website in an accessible format without delay.
						(6)Use of personnel, facilities, and other resources of the OfficeUpon the request of the Special Inspector General, an Inspector General—
					(A)may detail, on a reimbursable basis, any of the personnel of the Office for the purpose of carrying
			 out this section; and
					(B)may provide, on a reimbursable basis, any of the facilities or other resources of the Office for
			 the purpose of carrying out this section.
					(i)Reports
				(1)Initial reportNot later than 120 days after the date of the enactment of this Act, the Special Inspector General
			 shall submit to the appropriate congressional committees and the Secretary
			 of Health and Human Services a report summarizing, for the period
			 beginning on the date of the enactment of the Health Care and Education
			 Reconciliation Act of 2010 and ending on the completion of a fiscal year
			 quarter after the date of enactment of this Act, the activities during
			 such period of the Special Inspector General required under subsection
			 (e).
				(2)Quarterly reportsBeginning with the first full fiscal year quarter after the date of the enactment of this Act, not
			 later than 30 days after the end of each fiscal year quarter, during which
			 the Affordable Care Act is in effect, the Special Inspector General shall
			 submit to the appropriate congressional committees and the Secretary of
			 Health and Human Services a report summarizing, for the period of that
			 quarter and, to the extent possible, the period from the end of such
			 quarter to the time of the submission of the report, the activities during
			 such period of the Special Inspector General required under subsection
			 (e).
				(3)Comments on reportNot later than 30 days after receipt of a report under this subsection, the Secretary of Health and
			 Human Services shall submit to the appropriate congressional committees
			 any comments on the matters covered by the report.
				(4)Public availabilityThe Special Inspector General shall publish on a publicly available website each report described
			 under this subsection and any comments on the matters covered by the
			 report submitted pursuant to paragraph (3).
				(5)Protected informationTo the extent possible, information submitted in any report required under this subsection shall be
			 in a form that is not prohibited from disclosure under section 552a of
			 title 5, United States Code (commonly known as the Privacy Act of 1974).
				(6)Aggregated informationThe Special Inspector General shall, to the maximum extent possible, aggregate any
			 personally identifiable information submitted in a report required under
			 this subsection.
				(j)TerminationThe Office of the Special Inspector General shall terminate on the date on which the final report
			 required by subsection (h) is submitted for the last year the Affordable
			 Care Act is in effect.
			(k)DefinitionsIn this section:
				(1)Affordable Care ActThe term Affordable Care Act means the Patient Protection and Affordable Care Act and title I and subtitle B of title II of the
			 Health Care and Education Reconciliation Act of 2010.
				(2)Appropriate congressional committeesThe term appropriate congressional committees means—
					(A)the Committees on Appropriations, Budget, Education and the Workforce, Energy and Commerce,
			 Homeland Security, Judiciary, Oversight and Government Reform, Small
			 Business, and Ways and Means of the House of Representatives; and
					(B)the Committees on Appropriations, Budget, Commerce, Science, and Transportation, Finance, Health,
			 Education, Labor, and Pensions, Homeland Security and Governmental
			 Affairs, Judiciary, and Small Business and Entrepreneurship of the Senate.
					
